IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           :   No. 2581 Disciplinary Docket No. 3
                                           :
KENNETH LASCH SMUKLER                      :   Board File No. C2-18-1084
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, No. 2:17-
                                           :   cr-563)
                                           :
                                           :   Attorney Registration No. 45333
                                           :
                                           :   (Montgomery County)


                                        ORDER

PER CURIAM


       AND NOW, this 1st day of April, 2019, having received no response to a rule to

show cause why Kenneth Lasch Smukler should not be placed on temporary suspension,

the Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.



       Justice Todd and Justice Wecht did not participate in the consideration or decision

of this matter.